Citation Nr: 0736077	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
multiple lipomas and fibromas.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the left knee causing limitation of flexion. 

4.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the left knee causing limitation of 
extension. 

5.  Entitlement to a disability rating higher than 10 percent 
for residuals of a right knee sprain with degenerative 
changes. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired from the United States Marine Corps in 
July 1992 after having served 30 years on active duty.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran does not have PTSD, irrespective of whether 
any of his alleged stressors in service occurred.

2.  A recent VA compensation examination revealed a keloid on 
the veteran's chest measuring 2.0 cm x 0.5 cm, and a keloid 
in his pubic area measuring 4.0 cm x 1.0 cm, neither of which 
has been described as unstable, painful or tender, and has 
not resulted in limitation of motion of the affected parts.  

3.  The veteran had a ganglion cyst removed from his right 
wrist, which is not part of his service-connected disability 
involving multiple lipomas and fibromas.

4.  The arthritis in the veteran's left knee is manifested by 
motion between zero and 10 degrees of extension to between 90 
and 140 degrees of flexion, with no objective evidence of 
instability of the knee joint.

5.  The veteran's disability due to residuals of a right knee 
sprain with degenerative changes is manifested by motion from 
zero degrees of extension to between 120 and 140 degrees of 
flexion, with no objective evidence of instability of the 
knee joint.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

2.  The criteria for a compensable rating for multiple 
lipomas and fibromas have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Codes 7801-7806, 7819 (effective prior to and since August 
30, 2002).

3.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee causing limitation of 
flexion have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee causing limitation of 
extension have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5261 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee sprain with 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD as well as 
increased ratings for his already service-connected multiple 
lipomas and fibromas, arthritis of the left knee, and 
residuals of a right knee sprain with degenerative changes.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address these issues 
on their merits, providing relevant VA law and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has fully complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a May 2002 letter by the RO:  (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions as well as the 
communications provided to him by the VA, it is reasonable to 
expect that he understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative, which includes VA outpatient treatment 
records.  The veteran was also afforded a VA psychiatric 
examination to determine whether he has PTSD as a result of 
his military service.  In addition, the veteran was afforded 
recent medical examinations to determine the nature and 
severity of his service-connected multiple lipomas and 
fibromas as well as his right and left knee disabilities.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the veteran claims that he developed PTSD as a 
result of stressors he experienced while serving in Vietnam 
and the Persian Gulf.  Indeed, the record confirms that the 
veteran was involved in combat with an enemy force while 
serving in Vietnam, as his DD Form 214 notes that he received 
the Combat Action Ribbon.  This is significant because, if it 
is shown through military citation that a veteran engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their 
actual occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Simply stated, the second element for a successful 
PTSD claim has been met - i.e., credible supporting evidence 
that the claimed in-service stressor actually occurred.

Unfortunately, the veteran's claim fails because there is no 
evidence that he has ever been diagnosed with PTSD - 
irrespective of whether any of his alleged stressors are 
true.  In this regard, a VA psychiatric examination report 
dated in June 2002 notes that the veteran does not meet the 
diagnostic criteria for PTSD.  Instead, the examiner 
diagnosed the veteran with dysthymic reaction, chronic.  
Parenthetically, the Board notes that service connection for 
dysthymic reaction has already been established, and 
therefore is not for consideration in this appeal.

The Board also has reviewed VA outpatient treatment records 
dated from 2000 to 2005, none of which attributes the 
veteran's psychiatric symptoms to a diagnosis of PTSD.  In 
fact, psychological testing in June 2002 and March 2005 found 
no evidence of PTSD.  Thus, all of these records provide 
highly probative evidence against the veteran's claim in that 
they fail to establish the essential element of a diagnosis 
of PTSD. 

Since the veteran has not received a diagnosis of PTSD, his 
claim must be denied because he does not have any medical 
evidence confirming he has the condition at issue.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  

Indeed, the only evidence that the veteran has PTSD are his 
own unsubstantiated lay statements.  But the veteran is not 
competent to attribute his psychiatric symptoms 
to a diagnosis of PTSD.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Even were the Board to assume purely for the sake 
of argument that he is competent in this regard, his 
contentions are still outweighed by the medical records, none 
of which includes a diagnosis of PTSD.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.

III.  Increased Rating for Multiple Lipomas and Fibromas

The veteran's service medical records show that he had a lump 
excised from his right lower quadrant and another from his 
abdominal wall.  Both masses were diagnosed as fibromatosis, 
benign.  Another lump was later discovered on the left side 
of his waist, which was identified as a probable lipoma.  It 
was noted that a lipoma was subsequently excised from his 
left abdominal wall.  A VA examination in October 1992 
revealed several asymptomatic hyperpigmented subcutaneous 
firm nodules on the veteran's right hip and right leg.  

Based on these findings, the RO issued a rating decision in 
December 1992 in which it granted service connection for 
multiple lipomas and fibromas.  The RO, however, assigned a 
noncompensable (zero percent) rating based on the fact that 
none of these lipomas or fibromas were disfiguring or limited 
the function of any body part.  In May 2002, the veteran 
filed a claim for increased compensation benefits.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Shortly after the veteran filed his claim May 2002, VA issued 
new regulations for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The veteran was properly notified of this 
regulatory change.  Accordingly, the Board will review both 
the pre- and post-August 30, 2002 rating criteria to 
determine the proper rating for the veteran's service-
connected multiple lipomas and fibromas.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

The veteran's disability due to multiple lipomas and fibromas 
was initially rated under Diagnostic Code (DC) 7819, the 
former criteria for benign skin growths.  In turn, benign 
skin growths were to be rated by analogy to eczema under DC 
7806.  38 C.F.R. § 4.118.  Under the former criteria, DC 7806 
provided a 10 percent rating for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, DC 7806 (prior to August 
30, 2002).

Other potentially applicable code provisions in effect prior 
to August 30, 2002 included DCs 7803, 7804, and 7805.  In 
this regard, DC 7803 provided a 10 percent rating for scars 
that were superficial, poorly nourished, with repeated 
ulceration.  Under DC 7804, a 10 percent rating was warranted 
for scars that were superficial, tender and painful on 
objective demonstration.  Under DC 7805, other scars were to 
be rated on the limitation of the part affected.  38 C.F.R. § 
4.118, DC 7803, 7804, 7805 (prior to August 30, 2002).

Under the newly revised criteria, DC 7819 provides that 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or impairment of function (DC 7805).  38 C.F.R. 
§ 4.118. 

In turn, these diagnostic codes provide a compensable rating 
for a scar that is deep or that causes limited motion in an 
area or areas exceeding 6 square inches (39 square 
centimeters); for a superficial scar that does not cause 
limited motion but which covers an area of 144 square inches 
(929 sq. cm.) or greater; for an unstable, superficial scar; 
for a superficial scar that is painful on examination; or for 
a scar that causes limitation of function of the affected 
part. 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a compensable disability 
rating for the veteran's multiple lipomas and fibromas.  The 
only relevant evidence for consideration is a June 2002 VA 
examination report, which notes a keloid on the veteran's 
right wrist measuring 2.2 cm x 0.5 cm, a keloid on his chest 
measuring 2.0 cm x 0.5 cm, and a keloid on his pubic area 
measuring 4.0 cm x 1.0 cm.  The examiner notes that none of 
these areas had any ulceration, exfoliation, or crusting.  
There were also no systemic or nervous manifestations noted.  
The veteran reported occasional pruritus, but none were 
observed during the examination.  

With respect to the keloid on the veteran's right wrist, the 
Board notes that this mass was eventually removed in December 
2000 and identified as a ganglion cyst.  The RO has since 
issued a rating decision in June 2005, wherein it 
specifically denied service connection for a ganglion cyst of 
the right wrist, status post removal.  Since this is not part 
of the veteran's service-connected multiple lipomas and 
fibromas, it will not be considered for rating purposes.  

With respect to the keloids on the veteran's chest and pubic 
area, the June 2002 VA examination report notes that neither 
of these areas had any ulceration, exfoliation, or crusting, 
thereby precluding a compensable disability rating under DC 
7806.  A compensable disability rating is also precluded 
under the remaining potential applicable diagnostic codes, as 
this report makes no reference to instability, pain or 
tenderness, or limitation of motion of the affected parts.  
Also significant is the fact that these keloids are small, 
covering an area significantly less than 144 square inches 
(929 sq. cm.).  In sum, there is simply no basis to assign a 
compensable rating for the veteran's service-connected 
lipomas and fibromas.

In light of these findings, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for his 
service-connected multiple lipomas and fibromas.  And as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

IV.  Increased Ratings for Arthritis of the Left Knee

In December 1992, the RO granted service connection and 
assigned a combined 20 percent rating for arthritis 
(degenerative joint disease) of the left knee and both 
elbows.  After the veteran filed a claim for increased 
compensation benefits in May 2002, the RO denied his claim in 
a rating decision dated in September 2002.  The veteran 
appealed that decision. 

In January 2005, however, the RO assigned a separate 10 
percent disability rating for the veteran's arthritis of the 
left knee based on limitation of flexion, effective May 2002.  
The RO then issued a rating decision in June 2005 in which it 
assigned a separate 10 percent rating for arthritis of the 
left knee causing limitation of extension.  The authority for 
providing separate ratings for limitation of flexion and 
limitation of extension of the same knee joint comes from an 
opinion of the General Counsel of the VA.  See VAOPGCPREC 9- 
2004 (September 17, 2004).

Therefore, the two issues are before the Board: (1) 
entitlement to a disability rating in excess of 10 percent 
for arthritis of the left knee causing limitation of flexion, 
and (2) entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee causing limitation of 
extension. 

The RO rated the veteran's arthritis of the left knee under 
DC 5003, which provides that degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of flexion and extension of the leg is 
rated in accordance with DC 5260 and DC 5261, respectively.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero noncompensable rating.  See 38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a noncompensable rating.  See 38 C.F.R. § 
4.71a, DC 5261.

The Board notes that VA regulation defines normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's arthritis of the left knee under both DC 5260 
and DC 5261.  The relevant evidence for consideration 
includes two VA examination reports as well as VA outpatient 
treatment records, none of which supports a disability rating 
in excess of 10 percent under these criteria. 

The veteran's left knee demonstrated motion from zero degrees 
of extension to 140 degrees of flexion when examined by VA in 
August 2002, as well as motion from zero degrees of extension 
to 90 degrees of flexion when examined by VA in May 2004.  VA 
outpatient treatment records note the following findings with 
respect to the veteran's left knee: motion from 5 degrees of 
extension to 90 degrees of flexion in May 2002, motion from 
zero degrees of extension to 95 degrees of flexion in 
November 2003, motion from 10 degrees of extension to 90 
degrees of flexion in April 2005, and motion from 3 degrees 
of extension to 90 degrees of flexion in May 2005.

With respect to limitation of flexion, it is important for 
the veteran to understand that these findings do not even 
meet the criteria for a compensable rating under DC 5260.  
However, a 10 percent disability rating was apparently 
assigned based on the veteran's complaints of pain as well as 
X-ray evidence of arthritis of the left knee.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).  

Simply stated, the veteran's pain is the basis for the 10 
percent rating under DC 5260, for limitation of flexion.  
Nevertheless, in light of the fact that the veteran's left 
knee has consistently demonstrated flexion greater than 90 
degrees, there is simply no basis to assign a disability 
rating in excess of 10 percent under DC 5260.  

With respect to limitation of extension, the Board also finds 
no basis to assign a disability rating in excess of 10 
percent.  Range-of-motion testing of the left knee showed 
noncompensable extension - i.e. limited to no more than 5 
degrees - except on one occasion when the veteran's left knee 
was limited to 10 degrees of extension in April 2005.  In 
other words, the veteran's left knee met the criteria for a 
10 percent rating under DC 5261 on only one occasion.  At no 
time, however, did his left knee show limitation of extension 
to 15 degrees, as required for a 20 percent rating under DC 
5261.  Hence, there is simply no basis to assign a disability 
rating in excess of 10 percent for the veteran's arthritis of 
the left knee based on limitation of extension. 

For these reasons, the Board also finds that a disability 
rating in excess of 10 percent is not warranted for either 
flexion or extension on the basis of functional loss due to 
pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

The VA outpatient treatment records reflect that the veteran 
has received numerous injections due to left knee pain.  
However, since the 10 percent rating for limitation of 
flexion has been assigned based solely on the veteran's 
complaints of pain, a higher rating is not appropriate under 
these provisions.  With respect to the 10 percent rating for 
limitation of extension, the Board notes that the May 2004 VA 
examination report includes a medical opinion that the 
veteran's left knee motion was the same after repetitive use.  
Also significant is the fact that several VA outpatient 
treatment records indicate that strength in the veteran's 
left lower extremity was 5/5, or full.  Under these 
circumstances, a disability rating in excess of 10 percent is 
not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted 
for the veteran's left knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2007).

The veteran testified during a hearing held in May 2005 that 
his left knee often feels unstable and occasionally gives 
out.  However, there is simply no objective medical evidence 
to support the veteran's assertions and, in fact, there is 
medical evidence against such a finding.  For example, the 
August 2002 VA examination report notes that the veteran's 
left knee was stable, with a negative drawer sign, no medial 
or lateral laxity, and no genu valgum or genu varum.  The May 
2004 VA examination report revealed similar findings, with a 
negative drawer sign and no instability shown.  The VA 
outpatient treatment records dated from 2000 to 2005 also 
make no reference to instability of the left knee joint.  

The Board places greater probative value on the objective 
medical evidence which shows a stable left knee joint than 
the veteran's own lay statements.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  In 
short, the medical records provides highly probative evidence 
against the veteran's claim for a separation rating based on 
subluxation or lateral instability of the left knee.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's arthritis of the 
left knee involving limitation of flexion and extension.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.





V.  Increased Rating for Residuals 
of a Right Knee Sprain with 
Degenerative Changes

The December 1992 rating decision also granted service 
connection and assigned a noncompensable disability rating 
for residuals of a right knee sprain.  In May 2002, the 
veteran filed a claim for increased compensation benefits. 

The September 2002 rating decision granted an increased 
rating of 10 percent for this disability, effective May 2002.  
Since evidence established that the veteran developed 
arthritis in his right knee joint, the RO recharacterized the 
disability as residuals of a right knee sprain with 
degenerative changes.  

The RO rated the veteran's right knee disability as 10 
percent disabling pursuant to DC 5003 and DC 5260, for 
limitation of flexion.  After carefully reviewing the 
evidence in the claims file, the Board finds no basis to 
assign a disability rating greater than 10 percent for the 
veteran's right knee disability.  

The relevant evidence to be considered includes the VA 
examination reports of August 2002 and May 2004, both of 
which provide evidence against the claim.  In this regard, 
the veteran's right knee demonstrated motion from zero 
degrees of extension to 120 degrees of flexion when examined 
in August 2002, as well as motion from zero degrees of 
extension to 140 degrees of flexion when examined in May 
2004.  

These findings do not even meet the criteria for a 
compensable rating under DC 5260 or DC 5261.  It appears, 
however, that the RO assigned a 10 percent rating based on 
the veteran's complaints of pain.  Thus, the Board finds no 
basis to assign a disability rating in excess of 10 percent 
for his right knee disability under the range-of-motion 
criteria or pain, which was clearly considered by the RO when 
it assigned a 10 percent rating.  In reaching this decision, 
the Board also notes that separate ratings are not warranted 
under DC 5260 and DC 5261, since his right knee has full 
extension of zero degrees.  See VAOPGCPREC 9-2004 (September 
17, 2004).

The Board finds that a disability rating in excess of 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Since the 10 percent rating has been assigned 
based solely on the veteran's complaints of pain, a higher 
rating is not appropriate under these circumstances.  In any 
event, the May 2004 VA examination report notes that motion 
of the right knee was not affected after repetitive use.  
Simply stated, a disability rating in excess of 10 percent is 
not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In denying the veteran's claim, the Board also finds that a 
separate rating is not warranted for the veteran's right knee 
disability on the basis of subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, DC 5257; VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997).  For example, the August 2002 
VA examination report notes the presence of a questionable 
positive drawer sign, although further testing revealed no 
medial or lateral laxity of the right knee joint.  Also, 
subsequent testing in May 2004 revealed a negative drawer 
sign, thereby indicating a stable right knee.  In light of 
these objective clinical findings, showing a stable right 
knee, the Board finds no basis to assign a separate 
compensable rating for subluxation or lateral instability of 
the right knee joint.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's residuals of a 
right knee sprain with degenerative changes.  And as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

A compensable rating for multiple lipomas and fibromas is 
denied.

A disability rating in excess of 10 percent for arthritis of 
the left knee causing limitation of flexion is denied. 

A disability rating in excess of 10 percent for arthritis of 
the left knee causing limitation of extension is denied. 

A disability rating in excess of 10 percent for residuals of 
a right knee sprain with degenerative changes is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


